Case 2:18-cv-02625-JAK-AS Document 42 Filed 12/14/18 Page 1 of 2 Page ID #:295




 1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott A. Burroughs (SBN 235718)
 3   scott@donigerlawfirm.com
     Trevor W. Barrett (SBN 287174)
 4   tbarrett@donigerlawfirm.com
 5   Justin M. Gomes (SBN 301793)
     jgomes@donigerlawfirm.com
 6   DONIGER / BURROUGHS
 7   603 Rose Avenue
     Venice, California 90291
 8   Telephone: (310) 590-1820
 9   Attorneys for Plaintiff

10
                        UNITED STATES DISTRICT COURT
11
                      CENTRAL DISTRICT OF CALIFORNIA
12
     WONGAB CORPORATION,                             Case No. 2:18-cv-02625-JAK-AS
13                                                   Hon. John A. Kronstadt Presiding
14   Plaintiff,
                                                   JOINT REPORT RE REVISED
15                                                 TERM CONSTRUCTION
16
            v.
17

18
     TARGET CORPORATION; et al.,
19
     Defendants.
20

21

22

23

24

25

26

27

28                                             -1-

                             Joint Report Re Revised Term Construction
Case 2:18-cv-02625-JAK-AS Document 42 Filed 12/14/18 Page 2 of 2 Page ID #:296




 1           By and through their attorneys of record, who are set forth below, the parties –
 2   Plaintiff Corporation (“Wongab”) and Defendant Target Corporation (“Target”
 3   collectively with Wongab, the “Parties”) – hereby submit this jointly signed revised
 4   term construction for the term “ground organization.”
 5
      Claim(s)       Term or Phrase                    Construed Meaning       Specification
 6
                                                                               Support
 7    1, 5, 6, 7     “ground organization”             The structure of the
                                                       underlying knitted
 8                                                     fabric.
 9
     Dated: December 14, 2018                    By:       /s/ Scott A. Burroughs
10                                                         Scott A. Burroughs, Esq.
                                                           Trevor W. Barrett, Esq.
11
                                                           DONIGER /BURROUGHS
12                                                         Attorneys for Plaintiff
13

14   Dated: December 14, 2018                    By:       /s/ Willmore F. Holbrow III
15
                                                           Willmore F. Holbrow III, Esq.
                                                           Matthew L. Seror, Esq.
16                                                         BUCHALTER
17
                                                           A Professional Corporation
                                                           Attorneys for Defendant
18                                                         TARGET CORPORATION
19
             Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), the filer attests that all other signatories
20
     listed, and on whose behalf this filing is submitted, concur in the filing’s content and
21
     have authorized the filing.
22

23

24

25

26

27

28                                                   -2-

                                   Joint Report Re Revised Term Construction
